Exhibit 99.2 ELBIT IMAGING LTD. ANNOUNCES THIRD QUARTER RESULTS FOR 2007 Tel Aviv, Israel, November 29, 2007, Elbit Imaging Ltd. (NASDAQ: EMITF) ("EI" or the "Company") today announced its results for the third quarter of 2007. Loss for the third quarter of 2007 amounted to NIS 66.0 million (approximately US$ 16.4 million) compared with loss of NIS 7.8 million (approximately US$ 1.94 million) in the corresponding period of 2006. Loss for the third quarter of 2007 excluding stock-base compensation expenses (Non GAAP measure) amounted to NIS 54.6 million (approximately US$ 13.6 million) compared with loss of NIS 5.1 million (approximately US$ 1.27 million) in the corresponding period of 2006. Mr. Shimon Yitzhaki, President, commented: “By becoming a company specializing in development, construction and sale of real-estate projects, our quarterly results are influenced by sale of assets consummated in such respective quarters. Therefore, our results should be regarded as a reflection of our long term activities, rather than a single quarter results. We expect to recognize a gain of approximately NIS 900 million - NIS 1 billion (approximately US$ 224.2 million - US$ 249.2 million) from the sale of the Arena Plaza in Budapest, Hungary, which will be recorded in next upcoming quarters.” Mr. Yitzhaki also noted that the Company’s financial expenses in the third quarter of 2007 were highly affected by the significant increase in the Customer Price Index into which the Company’s notes are linked. Mr. Yitzhaki further commented: “Our recent asset realization transactions together with the funds raised by our notes and the public offering of the shares of our subsidiary Plaza Centers N.V. have increased our liquidity and capital resources, and we intend to use such in order to accelerate our business plans both in Eastern and Central Europe as well as in India.”. About Elbit Imaging Ltd. Elbit Imaging Ltd. (“EI”) is a subsidiary of Europe Israel (M.M.S.) Ltd. EI's activities are divided into the following principal fields: (i) Initiation, construction, operation, management and sale of shopping and entertainment centers in Israel, Central and Eastern Europe and India; (ii) Hotels ownership, primarily in major European cities, as well as operation, management and sale of same through its subsidiary, Elscint Ltd.; (iii) Investments in the research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment, through its subsidiary, InSightec Ltd.; and (iv) Other activities consisting of the distribution and marketing of women's fashion and accessories through our wholly-owned Israeli subsidiary, Elbit Trade & Retail Ltd., and venture-capital investments. Any forward looking statements with respect to EI's business, financial condition and results of operations included in this release are subject to risks and uncertainties that could cause actual results to differ materially from those contemplated in such forward looking statements, including, but not limited to, ability to find suitable locations, receipt of approvals and permits for zoning and construction, delays in construction, dependency on partners in the hotels business, competition, risks relating to operations in Eastern Europe and Asia (including India) and risks relating to our image guided treatment, economic conditions, as well as certain other risk factors which are detailed from time to time in EI's filings with the Securities and Exchange Commission including, without limitation, Annual Report on Form 20-F for the fiscal year ended December 31, 2006, filed with the Securities and Exchange Commission on July 3, 2007. For Further Information: Company Contact Investor Contact Shimon Yitzhaki, President Rachel Levine Elbit Imaging Ltd. The Global Consulting Group (972-3) 608-6000 1-646-284-9439 syitzhaki@elbitimaging.com rlevine@hfgcg.com Dudi Machluf, CFO Elbit Imaging Ltd. (972-3) 608-6024 dudim@elbitimaging.com Elbit Imaging Ltd September 30, 2007 September 30, 2006 December 31, 2006 September 30, 2007 Convenience translation (in thousand NIS) US$'000 Current Assets Cash and cash equivalents 2,319,622 762,763 2,150,871 578,027 Short-term deposits and investments 757,404 824,143 279,112 188,738 Trade accounts receivable 59,798 48,816 51,141 14,901 Receivables and other debit balances 186,262 156,508 122,341 46,415 Payment on account of trading property 241,026 - - 60,061 Inventories 29,548 29,757 24,710 7,363 Trading property 2148138 (**) 675,105 910,493 535,294 5,741,798 2,497,092 3,538,668 1,430,799 Long-Term Investments and Receivables Debentures, loans and other long-term balances 42,922 86,703 201,493 10,695 Investments in investees and other companies 66,759 60,406 61,680 16,636 109,681 147,109 263,173 27,331 Real Estate and other Fixed Assets 1689508 (*),(**) 2099886 (*) 2,204,817 421,009 Investment Property 73,797 - - 18,389 Long-Term Leasehold Rights 152119 (*) 114368 (*) 115,310 37,907 Other Assets and Deferred Expenses 16,870 20079 (*) 22,810 4,204 Assets Related to Discontinuing Operation 11,164 12,436 12,483 2,782 7,794,937 4,890,970 6,157,261 1,942,421 Current Liabilities Short-term credits 627038 (**) 621,185 480,771 156,252 Suppliers and service providers 272,095 80,610 107,117 67,803 Payables and other credit balances 392,189 183,945 229,000 97,730 1,291,322 885,740 816,888 321,785 Long-Term Liabilities 4249106 (**) 3,017,627 3,047,446 1,058,835 Liabilities Related to Discontinuing Operation 31,693 44,225 40,513 7,898 Minority Interest 695,868 5,437 630,187 173,403 Options of subsidiaries 78,768 8,755 22,280 19,628 Shareholders' Equity 1,448,180 929,186 1,599,947 360,872 7,794,937 4,890,970 6,157,261 1,942,421 (*) Retrospective implementation of new accounting standard (**) Reclassified Elbit Imaging Ltd Ninemonths endedSeptember 30 Threemonths endedSeptember 30 Year ended Dec 31 Ninemonths ended September, 30 2007 2006 2007 2006 2006 2007 Convenience translation (in thousand NIS) US$'000 Revenues Hotels operations and management 287,612 252,963 98,363 85,492 351,610 71,670 Sale of trading property and investment property operations 787745 (**) 300,120 234858 (**) 22,721 397,508 196,299 Sale of medical systems 35,361 65,807 8,322 27,032 85,824 8,812 Sale of fashion merchandise 44,531 38,074 16,317 12,143 58,035 11,097 Sale of real estate assets and investments,net 77419 (**) 83,725 - 46,454 80,218 19,292 Realization of investments - 29,387 - - 697,358 - 1,232,668 770,076 357,860 193,842 1,670,553 307,170 Costs and expenses Hotels operations and management 246,585 224,707 83,200 74133 (*) 305,047 61,447 Sale of trading property and investment property operations 659815 (**) 319,172 203256 (**) 32,064 395,037 164,419 Medical systems operation 51,637 52,765 17,895 20,619 72,515 12,867 Cost of fashion merchandise 55,576 47,853 20,521 15,300 70,251 13,849 Research and development expenses, net 44,102 43,150 15,144 14,311 62,566 10,990 General and administrative expenses 50,208 42,287 15,676 10,238 67,161 12,511 Share in losses of associated companies, net 9,646 8,073 3,407 2,951 9,665 2,404 Financial expenses, net 104,154 117,578 59,367 38,225 129,127 25,954 Other expenses,net 26,239 8,817 9,047 2,526 36,836 6,538 1,247,962 864,402 427,513 210,367 1,148,205 310,979 Profit (loss) before income taxes (15,294 ) (94,326 ) (69,653 ) (16,525 ) 522,348 (3,809 ) Income taxes (benefits) 5,853 7,288 (3,185 ) 4,753 5,222 1,459 Profit (loss) after income taxes (21,147 ) (101,614 ) (66,468 ) (21,278 ) 517,126 (5,268 ) Minority interest in results of subsidiaries, net (32,470 ) 9,278 (5,622 ) 2,019 9,691 (8,091 ) Profit (loss) from continuing operation (53,617 ) (92,336 ) (72,090 ) (19,259 ) 526,817 (13,359 ) Profit from discontinuingoperation, net 7,642 30,819 6,062 11,409 35,664 1,904 Net income (loss) (45,975 ) (61,517 ) (66,028 ) (7,850 ) 562,481 (11,455 ) (*) Retrospective implementation of new accounting standard (**) Reclassified Elbit Imaging Ltd Share Capital Cumulative foreign currency translation Retained Gross Treasury Loans to employees to acquire Company Dividend declaredafter balance sheet Capital reserves adjustments earnings Amount stock Shares date Total (In thousand NIS) Balance - December 31, 2005 (reported amounts)(*) 37,480 789,164 67,872 213,788 1,108,304 (162,383 ) (19,034 ) 124,160 1,051,047 Gain for the period (*) - - - 562,481 562,481 - - - 562,481 Exercise of warrents 28 1,105 - - 1,133 - - - 1,133 Differences from translation of autonomous foreign entities' financial statements - - 31,553 - 31,553 - - - 31,553 Dividend paid - (124,160 ) (124,160 ) Repayment of loans as a result of the realization by employees of rights to shares - 16,970 - 16,970 Sale of treasury stocks 524 23,055 - - 23,579 23,864 - - 47,443 Stock base compensation expenses - 13,480 - - 13,480 - - - 13,480 Employee shares premium - 1,789 - - 1,789 - (1,789 ) - - Declared Dividend - - - (159,767 ) (159,767 ) - - 159,767 - December 31, 2006 (reported amounts) (*) 38,032 828,593 99,425 616,502 1,582,552 (138,519 ) (3,853 ) 159,767 1,599,947 Loss for the period - - - (45,975 ) (45,975 ) - - - (45,975 ) Differences from translation of autonomous foreign entities' financial statements - - 26,625 - 26,625 - - - 26,625 Dividend payable - (159,767 ) (159,767 ) Repayment of loans as a result of the realization by employees of rights to shares - 215 - 215 Stock base compensation expenses - 15,235 - - 15,235 - - - 15,235 Employee shares premium - 85 - - 85 - (85 ) - - 38,032 843,913 126,050 570,527 1,578,522 (138,519 ) (3,723 ) - 1,436,280 Cumulative effect due to adjustment of real-estate assets to their market value at the beginning of the year - - - 11,900 11,900 - - - 11,900 September 30, 2007 (reported amounts) 38,032 843,913 126,050 582,427 1,590,422 (138,519 ) (3,723 ) - 1,448,180 Share Capital Cumulative foreign currency translation Retained Gross Treasury Loans to employees to acquire Company Dividend declared after balance sheet Capital reserves adjustments earnings Amount stock Shares date Total Convenience translation US$'000 Balance - December 31, 2006 (reported amounts) (*) 9,477 206,477 24,776 153,626 394,356 (34,518 ) (960 ) 39,812 398,690 Loss for the period - - - (11,455 ) (11,455 ) - - - (11,455 ) Differences from translation of autonomous foreign entities' financial statements - - 6,634 - 6,634 - - - 6,634 Dividend payable - (39,812 ) (39,812 ) Repayment of loans as a result of the realization by employees of rights to shares - 54 - 54 Stock base compensation expenses - 3,796 - - 3,796 - - - 3,796 Employee shares premium - 21 - - 21 - (21 ) - - 9,477 210,294 31,410 142,171 393,352 (34,518 ) (927 ) - 357,907 Cumulative effect due to adjustment of real-estate assets to their market value at the beginning of the year - - - 2,965 2,965 - - - 2,965 September 30, 2007 (reported amounts) 9,477 210,294 31,410 145,136 396,317 (34,518 ) (927 ) - 360,872 (*) Retrospective implementation of new accounting standard
